COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-286-CV
 
IN RE BOTTLING GROUP,
L.L.C.                                              RELATORS
D/B/A PEPSI BOTTLING GROUP OR 
PEPSI‑COLA BOTTLING GROUP AND 
NEW BERN TRANSPORT CORP, 
F/K/A NB TRANSPORT, INC.
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and motion for emergency stay and is of the
opinion that relief should be denied. 
Accordingly, relators=
petition for writ of mandamus and motion for emergency stay are denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A:   DAUPHINOT, J.; CAYCE,
C.J.; and MCCOY, J.
 




DELIVERED: August 25, 2006




    [1]See
Tex. R. App. P. 47.4.